Name: Commission Regulation (EC) No 1430/95 of 23 June 1995 setting export refunds on products processed from fruit and vegetables other than those granted for added sugar
 Type: Regulation
 Subject Matter: political geography;  foodstuff;  trade policy;  international trade
 Date Published: nan

 No L 141 /32 I EN I Official Journal of the European Communities 24. 6. 95 COMMISSION REGULATION (EC) No 1430/95 of 23 June 1995 setting export refunds on products processed from fruit and vegetables other than those granted for added sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas refunds are, pursuant to Article 13 ( 1 ) of Regula ­ tion (EEC) No 426/86, to be set with due regard to the limits resulting from agreements concluded in accordance with Article 228 of the Treaty ;Having regard to the Treaty establishing the European Community, Whereas Article 14 (3) of Regulation (EEC) No 426/86 states that prices on the Community market are to be determined taking account of those most favourable from the exportation standpoint ; whereas international trade prices are to be determined account taken of the prices indicated in the second subparagraph of that paragraph ; Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the comon organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EC) No 1032/95 (2), and in particular Articles 13 (8), 14 (5) and 14a (7) thereof, Whereas the international trade situation or the special requirements of certain markets may make it necessary to vary the refund on a given product depending on the destination of that product ; Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (3), and in parti ­ cular Article 3 thereof, Whereas economically significant exports can be made at the present time of provisionally preserved cherries, peeled tomatoes, preserved cherries, prepared hazelnuts and orange juice ; Whereas Commission Regulation (EC) No 1429/95 (4) sets implementing rules for export refunds on products processed from fruit and vegetables ; Whereas Council Regulation (EEC) No 990/93 (*) prohi ­ bits trade between the European Economic Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situations, all of which are specified in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of these in setting refunds ; Whereas Article 13 ( 1 ) of Regulation (EEC) No 426/86 states that, to the extent necessary to permit exports in economically significant quantities of the products referred to in Article 1 ( 1 ) (a) of that Regulation, on the basis of prices for those products in international trade, the difference between those prices and the prices in the Community may be covered by export refunds ; whereas Article 14a (4) of Regulation (EEC) No 426/86 provides that, if the refund on sugar incorporated into the products listed in Article 1 ( 1 ) is insufficient to allow export of the products, the refund fixed in accordance with Article 14 is to be applicable to those products ; Whereas the representative market rates as defined in Article 1 of Council Regulation (EEC) No 3813/92 (*), as last amended by Regulation (EC) No 150/95 Q, are used to convert amounts in third-country currencies and are the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas rules for deter ­ mining and applying these conversion rates were set by Commission Regulation (EEC) No 1068/93 f), as last amended by Regulation (EC) No 1053/93 (9) ; Whereas Article 14 (2) of Regulation (EEC) No 426/86 states that refunds must be fixed with regard to the exis ­ ting situation and outlook for prices for products processed from fruit and vegetables on the Community market and supply availability, on the one hand, and prices in international trade on the other hand ; whereas account must also be taken of the costs indicated at (b) in that paragraph and of the economic aspect of the envi ­ saged exports ; Whereas application of the rules mentioned above to the present and forecast market situation, in particular to (') OJ No L 49, 27. 2. 1986, p. 1 . 2) OJ No L 105, 9. 5. 1995, p. 3. 0 OJ No L 102, 28. 4. 1993, p. 14. (6) OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 22, 31 . 1 . 1995, p. 1 . (8) OJ No L 108 , 1 . 5. 1993, p. 106. 0 OJ No L 107, 12. 5. 1995, p. 4. (3) OJ No L 349, 31 . 12 . 1994, p. 105. (4) See page 28 of this Official Journal . 24. 6. 95 EN Official Journal of the European Communities No L 141 /33 licences with advance fixing of the refund issued between 1 July 1995 and 30 June 1996 shall be those fixed in the Annex hereto. 2 . Quantities for which licences are issued in the context of food aid, as referred to in Article 14a of Commission Regulation (EEC) No 3719/88 of 18 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products ('), as last amended by Regulation (EC) No 1 199/95 (2), shall not count against the eligible quantities referred to in the first paragraph. prices of products processed from fruit and vegetables in the Community and in international trade, leads to the refund rates set in the Annex hereto ; Whereas, pursuant to Article 13 (2) of Regulation (EEC) No 426/86, the most efficient possible use should be made of the resources available without creating discrim ­ ination between traders ; whereas, therefore, care should be taken not to disturb the trade flows previously induced by the refund arrangements ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . The export refund rates and quantities eligible for refunds in the processed fruit and vegetables sector for Article 2 This Regulation shall enter into force on 26 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 331 , 2. 12. 1988 , p. 1 . (2) OJ No L 119, 30. 5. 1995, p . 4. A N N E X Q ua nt iti es pr ov id ed fo r pe r lic en cc iss ui ng pe rio d (in to nn es ) P ro d u ct P ro d u ct co de D es ti na ti on co de (') R ef u n d ra te (2) (E CU /t on ne ne t) 19 95 19 96 Ju ly Au gu st Se pte mb er Oc tob cr No ve mb er De ce mb er Ja nu ary Fe bn iar y M arc h Ap ril Ma y Ju ne No L 141 /34 I EN I Official Journal of the European Communities 24. 6 . 95 Pr ov isi on al ly pr es er ve d ch er rie s 08 12 10 00 10 0 A 12 5, 5 2 44 0 2 44 0 2 44 0 Pe el ed to m at oe s 20 02 10 10 10 0 B 14 1, 5 23 06 3 23 06 3 23 06 3 Pr es er ve d ch er rie s 20 06 00 31 00 0 A 28 5, 1 83 2 83 2 83 2 20 06 00 99 10 0 Pr ep ar ed ha ze ln ut s 20 08 19 19 10 0 C 20 5, 6 2 40 4 2 40 4 2 40 4 20 08 19 99 10 0 O ra ng e w ith a su ga r co nt en t of no t 20 09 11 99 11 0 C 19 ,8 33 3 33 3 33 3 ju ice les s th an 10 ° Br ix , bu t les s 20 09 19 99 11 0 th an 22 ° B ri x w ith a su ga r co nt en t of no t 20 09 11 99 12 0 C 39 ,6 33 3 33 3 33 3 le ss th an 22 ° B rix , bu t le ss 20 09 19 99 12 0 th an 33 ° B ri x w ith a su ga r co nt en t of no t 20 09 11 99 13 0 C 59 ,4 26 3 26 3 26 3 le ss th an 33 ° B rix , bu t le ss 20 09 19 99 13 0 th an 44 ° B ri x w ith a su ga r co nt en t of no t 20 09 11 99 14 0 C 79 ,2 99 8 99 8 99 8 le ss th an 44 ° Br ix , bu t le ss 20 09 19 99 14 0 th an 55 ° B ri x w ith a su ga r co nt en t of no t 20 09 11 99 15 0 C 99 ,1 4 21 6 4 21 6 4 21 6 le ss th an 55 ° B ri x 20 09 19 99 15 0 (') Th e de st in at io n co de s ar e de fin ed as fo llo w s : A : A ll de sti na tio ns ex ce pt th e co un tri es of N or th A m er ic a B : Al l de sti na tio ns ex ce pt th e U ni te d St ate s of A m er ic a C : A ll de st in at io ns (:) Fo r re fu nd s to be gr an te d on ex po rts to th e Fe de ra l Re pu bl ic of Yu go sla vi a (S er bi a an d M on te ne gr o) th e re qu ire m en ts of Re gu la tio n (E EC ) N o 99 0/ 93 m us t be m et .